Citation Nr: 0737636	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-14 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In the veteran's substantive appeal, dated in May 2005, he 
requested a video conference hearing.  In May 2007, the RO 
received written correspondence from the veteran's accredited 
representative indicating the veteran's intent to withdraw 
his hearing request.  The Board considers the veteran's 
hearing request to be withdrawn. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence of record does not show 
that a bilateral hearing impairment was identified during 
service or that the sensorineural component of the currently 
diagnosed bilateral hearing loss manifested to a compensable 
degree within the one-year presumptive period following the 
veteran's discharge from service; there is no competent 
medical evidence of record that otherwise links bilateral 
hearing loss to the veteran's service.


CONCLUSION OF LAW

Hearing loss was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R §§ 3.159, 3.303 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  Prior to initial adjudication of the veteran's 
claim, in correspondence dated in March 2004, the RO advised 
the veteran of what the evidence must show to establish 
entitlement to service connection for hearing loss.  The RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claims, including 
which portion of the information and evidence necessary to 
substantiate the claims was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  The RO also specifically requested that the veteran 
send any evidence in his possession that pertained to the 
claim.  

The veteran was again provided VCAA notice in correspondence 
dated in February 2007.  In that document, the RO informed 
the veteran of the elements of the degree of disability and 
the effective date of disability and explained how these were 
determined.  The Board finds that in issuing this 
correspondence, the RO has satisfied the remaining relevant 
portions of Dingess/Hartman.  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and private treatment records from Dr. S.K. 
as the veteran requested.  The RO has also provided the 
veteran with a VA audiological examination, a report of which 
has been associated with his claims file.  The veteran 
responded to the March 2004 VCAA notice with a statement in 
support of his claim.  Along with this statement, which was 
dated in April 2004, the veteran indicated that he had no 
further medical evidence to submit.  The veteran has not made 
the RO or the Board aware of any other evidence relevant to 
his appeal and no further development is required to comply 
with the duty to assist the veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  Where a 
veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, specifically, sensorineural hearing loss, becomes 
manifest to a degree of 10 percent or more within one year 
from the date of separation from service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§1101, 1112, 1113 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.  
Absent a showing of an impaired hearing disability at the 
time of separation from service or within the statutory 
presumption period of one year, a veteran may nevertheless 
establish service connection by submitting evidence that the 
current disability is causally related to service.  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).      

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).  

Evidence and Analysis

The Board has reviewed the entire claims file and first 
observes that the veteran's service medical records showed 
complaints of a left ear ache in June 1969.  A subsequent 
chronological record of medical care, dated in October 1969, 
documented "ear clear now."  The veteran's service medical 
records also included audiometer results from both the 
veteran's enlistment and separation examinations.  In the 
veteran's enlistment examination report, dated in November 
1968, the audiometer results were reported as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
-5
-
-5
LEFT
5
0
5
-
-5


In the veteran's separation examination report, dated in May 
1972, the audiometer results were reported as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
5
5
LEFT
15
10
15
20
5


The audiometer results as reported upon the veteran's 
separation from active duty show a decrease in hearing when 
compared with his level of hearing at enlistment.  However, 
these results do not show that sensorineural hearing loss as 
defined by VA regulations became manifest to a degree of 10 
percent or more within one year from the date of separation 
from service.  See 38 C.F.R. § 3.385 (2007).  The veteran, 
therefore, must show that the currently claimed disabilities 
are causally related to service.  Hensley, 5 Vet. App. at 
160.      

The only post-service evidence in the claims file pertaining 
to hearing loss is found in a VA audiological examination 
report, dated in June 2004.  In that report, Dr. K.K., Doctor 
of Audiology (Au.D.), reported the following results from an 
audiological evaluation in pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
50
60
60
LEFT
5
15
35
60
55

Speech recognition scores per the Maryland CNC word list were 
reported to be 96 percent in the right and 92 percent in the 
left.  Dr. K.K. summarized the audiogram results as follows.  
From 500 Hertz (Hz) through 4000 Hz the veteran had mild 
sloping to moderately severe sensorineural hearing loss above 
1000 Hz in the right ear.  The left ear demonstrated mild 
sloping to moderately severe and rising to moderate 
sensorineural hearing loss above 1500 Hz.  Speech 
intelligibility was excellent bilaterally and no significant 
speech rollover was identified.  

In the report, Dr. K.K. discussed the veteran's pertinent 
military and medical history, including the relevant portions 
of his service medical records cited above.  Dr. K.K. also 
noted the veteran's subjective complaints, which included 
having to turn the television up loudly and having difficulty 
hearing others in conversation, particularly when 3 or 4 
people were speaking at once.  For occupational and 
recreational noise exposure, Dr. K.K. stated that at his 
current position at the post office, the veteran was exposed 
to noise from machinery for the past 2-3 years and the 
veteran reported previous motorcycling 20 years ago.

Dr. K.K. concluded that it was less than likely that any 
military noise exposure contributed to the current 
sensorineural hearing loss.  Dr. K.K. cited the veteran's 
normal hearing sensitivity upon separation in May 1972 as a 
basis for this conclusion.                                                           

Although the severity of hearing loss for both ears meets the 
threshold levels to be considered a disability as defined by 
VA regulations, the competent medical evidence does not show 
that these conditions arose in or were aggravated by active 
duty service.  38 C.F.R. § 3.385 (2007).  The Board finds Dr. 
K.K.'s opinion, which included a thorough discussion of the 
veteran's medical and military history, to be highly 
probative.  Dr. K.K.'s report included references to all 
pertinent medical records and the findings from his own 
examination.  The Board finds this report to be highly 
probative.  

The Board has also considered statements submitted by the 
veteran and C.H., an acquaintance.  In the veteran's 
substantive appeal, dated in May 2005, he alleged that his 
hearing loss resulted from his work in the Air Force as a 
Morse Code Intercept Operator.  The veteran explained that 
his position required him to listen to headphones for long 
periods.  In other statements the veteran alleged that he was 
exposed to extreme static and volume while carrying out his 
duties.  Also in the veteran's substantive appeal, he alleged 
that he had no history of deafness in his family and that he 
was not a recreational shooter.

In a statement from C.H., the veteran's coworker, C.H. stated 
that the veteran's hearing had decreased since his discharge 
from the service.  C.H. also described the difficulties the 
veteran experienced at work with his hearing and how he had 
to tap the veteran on the shoulder to get his attention. 

The Board is unable to afford the lay statements offered by 
veteran and C.H. any weight however.  Where, as here, the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay statements because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

Having found the VA examination report to be reliable, and 
that no competent medical evidence exists to the contrary, 
the Board is unable to grant service connection for bilateral 
hearing loss.  




ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


